22 So.3d 830 (2009)
Robert A. STOK and Abe Stok, Appellants,
v.
DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee, Barclays Capital Real Estate, Inc., d/b/a Homeq Servicing Corporation, a Delaware corporation, Appellee.
No. 3D09-1680.
District Court of Appeal of Florida, Third District.
November 25, 2009.
Robert A. Stok, in proper person.
Broad and Cassel and Daniel A. Miller, West Palm Beach, for appellee.
Before WELLS, SHEPHERD, and SALTER, JJ.
WELLS, Judge.
Pursuant Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iv) (providing that appeals to the district courts of appeal of non-final orders, while limited, include those that determine "the entitlement of a *831 party to arbitration"), we review the order under appeal and affirm.